Exhibit 10.38(x)

 

AMENDMENT NUMBER FIVE

TO THE

GEORGIA-PACIFIC CORPORATION

1995 SHAREHOLDER VALUE INCENTIVE PLAN

(As Amended and Restated Effective December 16, 1997)

 

WHEREAS, pursuant to Section 5.1 of the Georgia-Pacific 1995 Shareholder Value
Incentive Plan, as amended and restated as of December 16, 1997 (the “Plan”),
the Board has the right to amend the Plan, with the approval of the Shareholders
of the Corporation where necessary or advisable; and

 

WHEREAS, at its January 31, 2003 meeting, the Board delegated to the Committee
the authority to approve amendments to the Plan as necessary or appropriate to
effectuate a program to offer employees an opportunity to exchange outstanding
stock options under various option plans of the Corporation and its subsidiaries
for a lesser number of restricted shares to be granted under the Georgia-Pacific
Corporation Long-Term Incentive Plan, for the purpose of motivating and
retaining employees;

 

NOW, THEREFORE, the Committee hereby amends the Plan as follows, subject to and
effective as of the date of shareholder approval:

 

1. Section 5.1(d) of the Plan is amended to read as follows:

 

Notwithstanding the foregoing, no amendment may, without the approval of the
Shareholders of the Corporation . . . :

 

“(d) Reduce, directly or indirectly, the exercise price of an outstanding Option
Grant, whether through direct amendment to the exercise price, through
cancellation and replacement of the Option Grant, or otherwise (modification of
the Option Price pursuant to Section 3.7 will not be considered amendments for
purposes of this Section). Notwithstanding the foregoing, the Corporation may
effect a one-time exchange offer to be commenced in the discretion of the
Corporation no sooner than May 6, 2003 and no later than the 2004 annual meeting
of the Corporation’s Shareholders, upon the terms and conditions described in
the Corporation’s proxy statement for the 2003 annual meeting of the
Corporation’s Shareholders and in a Schedule TO to be filed with the Securities
and Exchange Commission on or about May 6, 2003, as the same may be amended (the
“2003 Exchange Offer”). Upon surrender of Option Grants under the Plan pursuant
to the 2003 Exchange Offer, the underlying shares shall not be available for
future grants under the Plan.”